DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 24 May 2022, claim 1 has been amended, claim 7 has been cancelled such that the 112b rejection is withdrawn, and claims 1 and 3-6 remain in the application for consideration.
The 103 rejections are maintained in this Office Action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kozuki et al (US 2007/0009785 A1) in view of Iwai et al (US 2018/0082769 A1). Hereinafter referred to as Kozuki and Iwai, respectively.
Regarding claim 1, Kozuki discloses a cylindrical battery (“cylindrical lithium ion rechargeable battery” [0027]) comprising: an electrode body in which a positive electrode plate and a negative electrode plate with a separator between the electrodes are wound (“cylindrical electrode plate unit 4 that consists of a positive electrode 1 and a negative electrode 2 wound around with a 25um thick separator 3 interposed therebetween” [0027]); an electrolyte (“non-aqueous liquid electrolyte” [0027]); a bottomed cylindrical exterior (“metallic case 7 with a bottom” [0027]) can that houses the electrode body ([0030]) and the electrolyte (“Non-aqueous liquid electrolyte is poured into the metallic case 7” [0027]); and an opening sealing body (“open end edge of the case 7 is crimped to provide a seal” [0027]),
wherein the opening sealing body includes a terminal cap (“13” Fig. 8, “metallic cap” [0032]), a valve disc (“12” Fig. 8, “safety vent” [0032]) included in a current cut-off mechanism ([0034] “deformation of the metallic safety vent 12”), and a washer having an opening at a center (“14” Fig. 8 and 9, “spacer” [0032], which is known in the art to be used “as a substitute for the PTC element.” [0007]), interposed between the terminal cap and the valve disc (Fig. 8 where 14 is interposed between 13 and 12),
the valve disc is configured to receive an internal pressure of the cylindrical battery (“foil 10 is deformed by pressure and pushes up the metallic safety vent 12” [0034] where the pushing up of the safety vent from the foil 10 is caused by a pressure generated by the battery, and Fig. 6 shows that safety vent 12 is disc-shaped such that its flat surfaces are perpendicular to the direction of pressure applied from the battery in Fig. 8, resulting in a shape that is configured to receive the pressure) before the current cut-off mechanism operates (Fig. 2 – 10c is a representation of an acceptable pressure range exerted upon safety vent 12 before foil 10 ruptures such that “the circular thin portion 10a ruptures to interrupt the current path when battery internal pressure has reached a predetermined level” [0034]),
the washer has a first surface, and a second surface facing the valve disc and opposite the first surface in a thickness direction of the washer (as indicated in copy of Fig. 8 below),

    PNG
    media_image1.png
    453
    920
    media_image1.png
    Greyscale

the second surface includes a second recessed section formed in an annular shape along an entire surrounding of the opening, and a second planar section disposed in a surrounding of the second recessed section (as indicated in the copy of Fig. 8 above, and Fig. 9 shows that spacer 14 is of an annular, or ring-like, shape where the second recessed section is disposed on),
a boundary line between the second recessed section and the second planar section on the second surface (as indicated in copy of Fig. 9 below), and

    PNG
    media_image2.png
    763
    919
    media_image2.png
    Greyscale

a gap is present between the second recessed section and the valve disc (copy of Fig. 8 above where a gap exists underneath the second recessed sections and above the valve disc as the valve disc has a central portion that declines).
Kozuki does not disclose the first surface includes a first recessed section formed in an annular shape along an entire surrounding of the opening, and a first planar section disposed in a surrounding of the first recessed section,
	a boundary line between the first recessed section and the first planar section on the first surface and a boundary line between the second recessed section and the planar section on the second surface overlap each other in the thickness direction of the washer, and
the boundary lines are circular.
	However, Iwai discloses a washer having an opening at a center (11a Fig. 7 or 11b Fig. 11, “protective element … with an opening passing through in the thickness direction” [0058]) that is disposed beneath a terminal cap (42 Fig. 11, “terminal” [0075]), has a first surface that faces the terminal cap (comprising of the exposed top surface of 6, also referred to as 12, and the top surfaces of 8 that protrude from PTC element 6 in Fig. 5, “PTC element 6 has an exposed portion 12“ and “first electrode 8” [0035]) and a second surface opposite of the first surface (comprising of the exposed bottom surface of 6, also referred to as “portion 16 opposite the exposed portion 12” [0052], and the bottom surfaces of 10, “second electrode” [0035] that protrude from PTC element 6 in Fig. 5) and includes a second recessed section formed in an annular shape along an entire surrounding of the opening (12 Fig. 7, which can either be a top or bottom perspective of the protective element 11a because the structure of the first and second surfaces shown in Fig. 5 are identical and symmetric) and a second planar section disposed in a surrounding of the second recessed section (10, “second electrode” [0035], in Fig. 5). Iwai teaches the first surface includes a first recessed section formed in an annular shape along an entire surrounding of the opening (12 Fig. 7, which can either be a top or bottom perspective of the protective element 11a because the structure of the first and second surfaces shown in Fig. 5 are identical and symmetric), and a first planar section disposed in a surrounding of the first recessed section (8 Fig. 7),
	a boundary line between the first recessed section and the first planar section on the first surface (the vertical surface of first electrode 8 in Fig. 5 that is adjacent to exposed portion 12) and a boundary line between the second recessed section and the planar section on the second surface (the vertical surface of second electrode 10 in Fig. 5 that is adjacent to exposed portion 16) overlap each other in the thickness direction of the washer (Fig. 5), and
the boundary lines are circular (Fig. 7 where the boundary line between 12 and 8 is circular).
Iwai further teaches that arranging the recessed sections to oppose each other in the first and second surfaces prevents a flow of current from either of the first or second planar sections to the recessed section ([0052]) that is subject to an increase of pressure, which decreases the rated voltage and circuit-breaking responsiveness during operation when incorporated into an electronic or electrical device without impairing its intended function ([0005]-[0007]). 
	Therefore, it would have been obvious for a person having ordinary skill in the art to modify the structure of the washer of Kozuki in view of Iwai wherein the washer has a first surface that includes a first recessed section formed in an annular shape along an entire surrounding of the opening and a first planar section disposed in a surrounding of the first recessed section, a boundary line between the first recessed section and the first planar section on the first surface, a boundary line between the second recessed section and the planar section on the second surface overlap each other in the thickness direction of the washer, and wherein the boundary lines are circular in order to achieve a washer that can be incorporated into the cylindrical battery of Kozuki of desired rated voltage and circuit-breaking responsiveness during operation by preventing current flow from either of the first or second planar sections to the recessed section of the washer.
Regarding claim 3, Modified Kozuki discloses all of the limitations for the cylindrical battery as set forth in claim 1 or claim 2, and wherein a step is formed in the boundary lines (shown in the thickness perspective of washer “14” in Kozuki Fig. 8 and Fig. 9).
Regarding claim 4, Modified Kozuki discloses all of the limitations for the cylindrical battery as set forth in claim 3, and wherein a thickness of each of the first recessed section and the second recessed section is constant (Fig. 5 where the thickness of each recessed section corresponds to the thickness of the first and second electrodes 8 and 10, which are shown to be of a constant thickness).
Regarding claim 6, Modified Kozuki discloses all of the limitations for the cylindrical battery as set forth in claim 1 above, and 
wherein an entirety of the washer, including the first recessed section, the first planar section, the second recessed section, and the second planar section, is integrally formed of a single piece of material (Kozuki “spacer 14 made of stainless steel” [0032], “were produced by press-forming from 0.3 mm thick stainless steel sheet” [0039], and Fig. 9 shows the integral piece of stainless steel that the washer is made of).
Regarding claim 7, Modified Kozuki discloses all of the limitations for the cylindrical battery as set forth in claim 6 above, and
wherein said material of the washer is a metal material, a PTC element, or a combination thereof (Kozuki “stainless steel” [0032]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kozuki (US 2007/0009785 A1) in view of Iwai (US 20180082769 A1)as applied to claim 1 or claim 2 above, and further in view of Yu (CN 202659694 U). Hereinafter referred to Modified Kozuki further in view of Yu.
Regarding claim 5, Modified Kozuki discloses all of the limitations for the cylindrical battery as set forth in claim 1 or claim 2 above, but does not disclose wherein each of the first recessed section and the second recessed section has an inclined portion with a thickness which is reduced from the boundary lines toward the opening.
However, Yu discloses a washer having an opening at its center (“1” Fig. 2), a recessed section formed in surroundings of the opening (comprising of “4” and “5” Fig. 2, “inner beveled surface” and “inner side surface of the washer” [0015]), a planar section disposed in surroundings of the recessed section (“3” Fig. 2, “upper plane” [0015]), and boundary lines between the recessed section and the planar section (line in between “3” and “4” Fig. 1). Yu teaches wherein the recessed section has an inclined portion with a thickness which is reduced from the boundary lines toward the opening (Fig. 2 where the thickness of the washer decreases from 3 to 4), and that this structure is capable of dispersing internal and external stress ([0007]) acting upon the washer and prolongs its service life ([0016]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the washer of Modified Kozuki such that each of the first recessed section and the second recessed section has an inclined portion with a thickness which is reduced from the boundary lines toward the opening in view of Yu, in order to obtain a structure for the washer that is capable of even distribution of the internal and external stress of the washer and prolongs the service life of the washer.

Response to Arguments
Applicant's arguments filed 23 August 2022 have been fully considered but they are not persuasive. 
Applicant appears to argue that valve disc 12, which corresponds to the instant valve disc feature, does not meet the limitation added to amend claim 1.
However, as this Office Action discloses, [0034] discloses that “foil 10 is deformed by pressure and pushes up the metallic safety vent 12” where the pushing up of the safety vent from foil 10 is caused by a pressure generated by the battery, and Fig. 6 shows that safety vent 12 is disc-shaped such that its flat surfaces are perpendicular to the direction of pressure applied from the battery in Fig. 8, resulting in a shape that is configured to receive the pressure, and that Fig. 2 shows 10c is a representation of an acceptable pressure range exerted upon safety vent 12 before foil 10 ruptures such that “the circular thin portion 10a ruptures to interrupt the current path when battery internal pressure has reached a predetermined level” [0034].

Applicant appears to argue that the rationale for the combination of Kozuki in view of Iwai would not have led a skilled artisan to modify the device of Kozuki to further incorporate a first recessed section because the basis of the benefits of the invention of Iwai is that the corresponding washer (PCT element) is fastened at the first recessed section.
However, the examiner believes that bolt 26 of Iwai is not exclusive to fastening at the first recessed section as Fig. 13(a) shows, and includes the upper, or first surface, of protective element 11a, which is the structure of cap 13 in relation to washer 14 of Kozuki shown in Fig. 8. Iwai discloses in [0079] that the bolt is part of the battery structure that is “connected electrically to form a current path”. Whereas cap 13 of Kozuki “serves as an external terminal” [0006] which is known in the art to provide a current path, which is similar to how the bolt of Iwai functions in the battery structure of Iwai. The examiner further posits that Iwai does not disclose that the bolt is required to be fastened at the first recessed section in order for the battery to operate, and therefore the rationale, or motivation, taught by Iwai is maintained that reasonably modifies the washer of Kozuki. 

Applicant appears to argue that modifying the washer of Kozuki by adding a first recessed section decreases the depth of the second recessed section that results in a reduced ability for safety vent 12 to deform, contradicting the teaching of “the end of the deformation height 10c must not coincide with the ruptured end of the circular thin portion 10a” of Kozuki [0034].
However, the examiner disagrees that decreasing the depth of the second recessed section is the only way to add a first recessed section, but that modifying the washer to include a first recessed section includes increasing the thickness of the washer of Kozuki such that the distance between the first and second surfaces of the washer increases, and the depth of the second recessed section remains the same.
Furthermore, Kozuki [0054] discloses that “the spacer 14 is a component having different aperture areas in the upper face and lower face and arranged in the periphery of the metallic safety vent 12. These apertures of the spacer 14 control the inversion height 12b so as to allow for a sufficient distance between the end position of the weld joint S and the ruptured end of the circular thin portion 10a, a sufficient deformation height 10c of the circular thin portion 10a, and a sufficient distance between the end of the deformation height 10c and circular thin portion 10a when the battery pressure increases, whereby rupture occurs without failure within the satisfying range of pressures.” such that a skilled artisan would be capable of modifying the washer 14 by varying the aperture areas of the upper and lower faces to correspond to the predetermined pressure of rupture and an acceptable range of operating battery pressure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached Mon, Thu, and Fri generally from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721